[Cite as Siegel v. Morrison, 2021-Ohio-2663.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



RICHARD W. SIEGEL             :                      JUDGES:
                              :                      Hon. W. Scott Gwin, P.J.
     Plaintiff-Appellant      :                      Hon. John W. Wise, J.
                              :                      Hon. Earle E. Wise, Jr., J.
-vs-                          :
                              :
SARAH D. MORRISON,            :                      Case No. 20CA000017
ADMINISTRATOR, BUREAU OF      :
WORKERS' COMPENSATION, ET AL. :
                              :
     Defendants-Appellees     :                      OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 18WC10-0281




JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    August 3, 2021




APPEARANCES:

For Plaintiff-Appellant                              For Defendants-Appellees

HENRY A. ARNETT                                      JOHN SMART
1335 Dublin Road                                     30 East Broad Street
Suite 108-B                                          15th Floor
Columbus, OH 43215                                   Columbus, OH 43215
Knox County, Case No. 20CA000017                                                         2

Wise, Earle, J.

       {¶ 1} Plaintiff-Appellant, Richard W. Siegel, appeals the October 14, 2020

decision of the Court of Common Pleas of Knox County, Ohio, finding in favor of

Defendants-Appellees, Sarah D. Morrison, Administrator, Bureau of Workers'

Compensation and Ohio Valley Automotive Supply LLC.

                           FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 11, 2013, appellant was working for Ohio Valley Automotive

Supply LLC when he was involved in a motor vehicle accident in the course of his

employment. Appellant was struck from behind by another motorist. The next day,

appellant had an x-ray taken of his cervical area.           Appellant filed a workers'

compensation claim which was allowed for "sprain neck."

       {¶ 3} On November 5, 2014, appellant filed a claim for the additional allowance

of substantial aggravation of pre-existing bilateral foraminal stenosis C3-C4, substantial

aggravation of pre-existing retrolisthesis C3-C4, substantial aggravation of pre-existing

broad based osteophyte complex C6-C7, and substantial aggravation of pre-existing

bilateral foraminal narrowing C6-C7. By order dated January 8, 2015, a district hearing

officer with the Industrial Commission denied the claim, citing insufficient evidence that

the additional conditions were substantially aggravated by the motor vehicle accident.

       {¶ 4} Appellant filed an appeal and by order dated March 17, 2015, a staff

hearing officer with the Industrial Commission disallowed the claim, finding appellant

failed to prove a substantial aggravation with objective diagnostic findings, objective

clinical findings, or objective test results.

       {¶ 5} Appellant filed an appeal and by order dated April 8, 2015, the Industrial

Commission refused the appeal.
Knox County, Case No. 20CA000017                                                          3

       {¶ 6} On October 19, 2018, appellant refiled a complaint with the Court of

Common Pleas, appealing the decision of the Industrial Commission (a previous appeal

filed in 2015 had been voluntarily dismissed). A bench trial was held on January 14,

2020. The trial court permitted the parties to file post-trial briefs. By decision and entry

filed October 14, 2020, the trial court found in favor of appellees, determining appellant

"failed to satisfy his burden of proof, through competent expert medical testimony, to a

reasonable degree of medical certainty, that each of his alleged conditions pre-existed

his date of accident and that each was substantially aggravated by the accident."

       {¶ 7} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

       {¶ 8} "THE     COURT      OF   COMMON        PLEAS     ERRED      IN   RENDERING

JUDGMENT FOR DEFENDANTS AND NOT RENDERING JUDGMENT IN FAVOR OF

PLAINTIFF AND ALLOWING SUBSTANTIAL AGGRAVATION OF PRE-EXISTING

BILATERAL FORAMINAL STENOSIS C3-C4, SUBSTANTIAL AGGRAVATION OF

PRE-EXISTING RETROLISTHESIS C3-C4, SUBSTANTIAL AGGRAVATION OF PRE-

EXISTING BROAD BASED OSTEOPHYTE COMPLEX C6-C7, AND SUBSTANTIAL

AGGRAVATION OF PRE-EXISTING BILATERAL FORAMINAL NARROWING C6-C7

AS ADDITIONAL CONDITIONS IN PLAINTIFF'S WORKERS COMPENSATION

CLAIM."

                                             II

       {¶ 9} "THE     COURT     OF    COMMON        PLEAS     ERRED     IN    SUSTAINING

DEFENDANT'S OBJECTION TO THE LACK OF FOUNDATION OF DR. FERRARO'S

MEDICAL OPINION."
Knox County, Case No. 20CA000017                                                           4

       {¶ 10} We will address Assignment of Error II first as we find it to be dispositive of

this appeal.

                                             II

       {¶ 11} In his second assignment of error, appellant claims the trial court erred in

sustaining appellee's objection to the lack of foundation for the medical opinion of his

expert, James Ferraro, M.D. We agree.

       {¶ 12} The admission or exclusion of evidence lies in a trial court's sound

discretion "so long as such discretion is exercised in line with the rules of procedure and

evidence." Rigby v. Lake County, 58 Ohio St.3d 269, 271, 569 N.E.2d 1056 (1991);

State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987). In order to find an abuse of

that discretion, we must determine the trial court's decision was unreasonable, arbitrary

or unconscionable and not merely an error of law or judgment.                 Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 13} In order to participate in the workers' compensation fund, a claimant must

show, "by a preponderance of the evidence, medical or otherwise, not only that his

injury arose out of and in the course of his employment, but also that a direct or

proximate causal relationship existed between his injury and his harm or disability."

White Motor Corp. v. Moore, 48 Ohio St.2d 156, 357 N.E.2d 1069 (1976), paragraph

one of the syllabus. Pursuant to R.C. 4123.01(C)(4), an "injury" does not include:



               A condition that pre-existed an injury unless that pre-existing

       condition is substantially aggravated by the injury.      Such a substantial

       aggravation must be documented by objective diagnostic findings,

       objective clinical findings, or objective test results. Subjective complaints
Knox County, Case No. 20CA000017                                                           5

       may be evidence of such a substantial aggravation. However, subjective

       complaints without objective diagnostic findings, objective clinical findings,

       or objective test results are insufficient to substantiate a substantial

       aggravation.



       {¶ 14} In order to establish substantial aggravation, there first must be evidence

of a pre-existing condition.

       {¶ 15} Appellant presented the testimony of his medical expert, Dr. Ferraro, via

deposition.   Dr. Ferraro examined appellant for the first time in March 2014, nine

months after the accident. Ferraro depo. at 12, 15, 18. On direct examination, Dr.

Ferraro was asked for his medical opinion, based on a reasonable degree of medical

certainty, on the substantial aggravation of the four claimed pre-existing conditions.

Appellee objected to the questions citing lack of foundation, arguing "Plaintiff presented

no medical evidence supporting any [condition that] pre-existed the date of the accident.

There is no evidentiary foundation to ask the question and Dr. Ferraro has testified that

he does not know the condition of Seigel's (sic) neck prior to the accident." Objection

Log filed March 2, 2020.

       {¶ 16} In its decision and entry filed November 12, 2020, the trial court sustained

the objection, stating the following:



              Defendant's objections to lack of foundation for Dr. Ferraro's

       medical opinion about the condition of Mr. Siegel's neck prior to the

       accident are sustained (Ferraro Deposition at 37 line 18, 38 line 11, 40

       line 8, 40 line 18, 41 line 14). Dr. Ferraro's first examination of the Plaintiff
Knox County, Case No. 20CA000017                                                           6

         was on March 27, 2014, approximately 9 months after the accident

         (Ferraro Deposition, at 43).



         {¶ 17} A review of the cited deposition lines relative to the stated objection is in

order.

         {¶ 18} The question posed on page 37 is the same question asked on page 38.

The objected to exchange at page 38 at line 11 is as follows:



                Q. Yeah. Do you have an opinion though as to whether or not

         there was reasonable medical certainty, in your mind, in your opinion, of a

         substantial aggravation, pre-existing bilateral foraminal stenosis of C3-C4?

                A. I have an opinion.

                Q. And what is that?

                A. And the opinion is that it - -

                MR. SMART: Objection.

                A. Is it's related to the progression of the initial - -

                Q. Okay.

                A. - - injury.



         {¶ 19} The objected to exchange at page 40 at line 8 is as follows:



                Q. Okay. So it was your - - what is your opinion then? Was - - was

         there a substantial aggravation of pre-existing retrolisthesis?

                MR. SMART: Objection.
Knox County, Case No. 20CA000017                                                     7

            A. I have an opinion, and it is yes.



     {¶ 20} The objected to exchange at page 40 at line 18 is as follows:



            Q. Okay.     Do you have an opinion that you can state with

     reasonable medical certainly (sic) as to whether the motor vehicle action

     (sic) of June 11, 2013, resulted in a substantial aggravation of pre-existing

     broad based osteophyte complex at C6-C7?

            A. I would expect that the injury of previously a C3, 4, 5, 6 and 6-7

     would - -

            MR. SMART: Objection.

            A. - - exaggerate or enhance the chances of the compression we

     see below.

            Q. So is your opinion that there was a substantial aggravation in it?

            A. Yes.



     {¶ 21} The objected to exchange at page 41 at line 14 is as follows:



            Q. Okay. And then there's another condition that is allowed, that's

     an issue in this case; and that is a substantial aggravation of pre-existing

     bilateral foraminal narrowing at C6-C7. And I'd like to know if you have an

     opinion that you can state with reasonable medical certainty as to whether

     the June 11, 2013, motor vehicle accident substantially aggravated that

     condition.
Knox County, Case No. 20CA000017                                                            8

              A. I have an opinion, and my opinion is: Yes, it aggravated it.

              Q. Okay.

              MR. SMART: Objection.



       {¶ 22} The testimony objected to pertained to Dr. Ferraro's opinion on substantial

aggravation, not pre-existing conditions of appellant's neck.       Those are two distinct

considerations. In sustaining appellee's objections, the trial court effectively erased

appellant's expert's opinions on substantial aggravation.

       {¶ 23} Prior to the objected to testimony, Dr. Ferraro testified he first saw

appellant in March 2014 and his personal notes indicate x-rays were taken the day after

the accident of C3-C4, "[a]nd there's a retrolisthesis mentioned, which is a degeneration

between the boning body so that the one vertebrae will slide over the other in a

posterior direction compressing the center of the canal and creating nerve

impingement."    Id. at 18-19, 25.     Also, Dr. Ferraro's personal notes "mentioned a

diagnosis on the x-ray was degenerative disk disease, C3-4, C5-6 and C6-7." Id. at 19.

Plaintiff's Exhibit B, introduced during Dr. Ferraro's direct testimony, is a report of the x-

rays taken of appellant's neck the day after the accident.           The report states the

following:



              FINDINGS: There is a mild retrolisthesis of C3 over C4 with

       narrowing of the C3-C4, C5-C6 and C6-C7 disc spaces. There are no

       acute fractures or dislocations. The prevertebral soft tissue are normal.
Knox County, Case No. 20CA000017                                                          9

               IMPRESSION: Mild intervertebral osteochondrosis at C3-C4, C5-

       C6 and C6-C7. There are no fractures. There is a mild retrolisthesis of

       C3 over C4.



       {¶ 24} The report of the objective test (x-rays) taken the day after the accident

was introduced prior to the objected to testimony and indicates, at a minimum, pre-

existing retrolisthesis, narrowing, and osteochondrosis. Dr. Ferraro based his opinion of

pre-existing conditions on this report.

       {¶ 25} Interestingly, even appellee's medical expert, John Wolfe, M.D., admitted

that based upon the June 2013 report, "[i]n all likelihood," appellant had "mild

retrolisthesis at C3 over C4 and some degenerative changes" referred to as

"osteochondrosis" prior to the accident. Wolfe depo. at 35-36.

       {¶ 26} We find appellant presented medical evidence to support conditions that

pre-existed the date of the accident prior to the objected to testimony.          Therefore,

appellant laid a sufficient foundation for the questions and answers on substantial

aggravation.

       {¶ 27} Upon review, we find the trial court abused its discretion in sustaining the

objection on foundation to render an opinion. The trial court should have considered Dr.

Ferraro's opinions in rendering a decision.

       {¶ 28} Assignment of Error II is granted. Assignment of Error I is moot.
Knox County, Case No. 20CA000017                                                  10


      {¶ 29} The judgment of the Court of Common Pleas of Knox County, Ohio is

hereby reversed, and the matter is remanded to said court to consider the objected to

opinion testimony of Dr. Ferraro and issue a new decision.

By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.

EEW/db